DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Reed R. Heimbecher (Reg. No.36353) on8/5/2022.
The application has been amended as follows: 
IN THE CLAIMS:
	Claim 1 has been replaced as following:
	--A system, comprising:
	- an inflow control nozzle that maintains solvent in liquid form during production of hydrocarbons into a pipe, the pipe having at least one port along its length, the nozzle being adapted to be located on the exterior of the pipe and adjacent one of the at least one port, the nozzle comprising: 
- a body having a first end and a second end, an inlet comprising an opening in the first end, an outlet comprising an opening in the second end, and a fluid conveying passage extended between the inlet and the outlet, the passage having a longitudinal axis extending in a direction from the inlet to the outlet, the inlet and outlet each being orthogonal to the longitudinal axis; 
- wherein, the passage comprises: 
- a converging region for receiving fluids from the inlet, the converging region comprising a gradually reducing cross-sectional area along the axis; 
- the converging region terminating at a throat defining a region of minimal cross-sectional area along the axis; and, 
- a diverging region, for conveying fluids from the throat to the outlet, the diverging region comprising a gradually increasing cross-sectional area along the axis, wherein the angle of divergence of the diverging region is less than about 10 degrees with respect to the longitudinal axis.--.
Claim 4 has been replaced as following:
	--A system comprising:
- an apparatus that maintains solvent in liquid form during production of hydrocarbons into a pipe, the apparatus comprising: a pipe segment having at least one port along its length; at least one inflow control nozzle located on the exterior of the pipe and adjacent one of the at least one port; and, a means for locating the nozzle on the pipe adjacent the port; wherein the nozzle comprises: 
- a body having a first end and a second end, an inlet comprising an opening in the first end, an outlet, comprising an opening in the second end, and a fluid conveying passage extending between the inlet and the outlet, the passage having a longitudinal axis extending in a direction from the inlet to the outlet, the inlet and outlet each being orthogonal to the longitudinal axis; 
- wherein, the passage comprises: 
- a converging region for receiving fluids from the inlet, the converging region comprising a gradually reducing cross-sectional area along the axis; 
- the converging region terminating at a throat defining a region of minimal cross-sectional area along the axis; and, 
- a diverging region, for conveying fluids from the throat to the outlet, the diverging region comprising a gradually increasing cross-sectional area along the axis, wherein the angle of divergence of the diverging region is less than about 10 degrees with respect to the longitudinal axis.--.
Claim 5, line 4, “a nozzle” has been changed to –a system--.
Claims 6-7, line 1, “The nozzle”, has been changed to –a system--.
Claims 8-10, line 1, “The apparatus”, has been changed to –a system--. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676